Order entered November 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00497-CV

             YADA SMITH AND/OR ALL OTHER OCCUPANTS, Appellants

                                               V.

       BENEFICIAL FINANCIAL INC., SUCCESSORS AND ASSIGNS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00031-E

                                           ORDER
       We GRANT appellants’ November 6, 2014 verified motion for continuance and

ORDER the brief be filed no later than December 10, 2014. Appellants are cautioned that no

further extensions will be granted absent exigent circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE